Order entered August 2, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00554-CV

         DAVID DOSCHER AND KAREN DOSCHER, Appellants

                                       V.

         VINTAGE ESTATE HOMES OF TEXAS, LLC, Appellee

              On Appeal from the County Court at Law No. 1
                          Dallas County, Texas
                  Trial Court Cause No. CC-20-04636-A

                                   ORDER

     Before the Court is appellants’ July 29, 2021 motion for an extension of time

to file their brief on the merits. We GRANT the motion and extend the time to

August 30, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE